Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “a clipper bladeset operationally connected to said cutting end and including a stationary blade and a moving blade configured for reciprocating laterally relative to said stationary blade” should read: “a clipper bladeset operationally connected to said cutting end and including a stationary blade and a moving blade, the moving blade configured for reciprocating laterally relative to said stationary blade”.  
Claim 14 is objected to because of the following informalities:  The limitation reading “a clipper bladeset operationally connected to said cutting end and including a stationary blade and a moving blade configured for reciprocating laterally relative to said stationary blade” should read: “a clipper bladeset operationally connected to said cutting end and including a stationary blade and a moving blade, the moving blade configured for reciprocating laterally relative to said stationary blade”.
Claim 14 is objected to because of the following informalities:  The limitation reading “along said longitudinal axis as well as transverse to said axis” should read: “along said longitudinal axis as well as transverse to said longitudinal axis”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “power transmission member” of Claims 1 and 6-14.
With regard to the term “power transmission member”: first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “power transmission”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “power transmission” preceding the generic placeholder describes the function, not structure, of the power transmission member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 9 and 18, reading a “blade-set angle control” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 14 reading “and said bladeset angle control is movable along said longitudinal axis as well as transverse to said axis and is connected to said power transmission member for common movement, so that linear movement of said bladeset angle control causes movement of said power transmission member” is indefinite.  It is not clear what part the power transmission member has common movement therewith, e.g. the bladeset angle control, or some other part the is mentioned in Claim 14?  Also, it is not clear if the claim allows for linear movement of the bladeset angle control to cause any movement of the power transmission member (as the claim currently implies), or whether the claim requires that linear movement of the bladeset angle control to cause a linear movement of the power transmission member as the drawings appear to imply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 12-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 1427587, Fugitt.
Regarding Claim 1, Fugitt discloses a hair clipper 1 with blade angle adjustment (abstract), comprising: 
a clipper housing 1 defining a longitudinal axis (e.g. axis extending from part 30 to part 14) and a cutting end (portion of housing to which part 30 is connected); 
a clipper bladeset (27 and 20) operationally connected to said cutting end and including a stationary blade 20 and a moving blade 27 configured for reciprocating laterally relative to said stationary blade (pg. 1, 70-75); 
a cam follower 7 connected to said bladeset (fig 2) and associated with said clipper housing for rotation about a rotation axis relative to said clipper housing (pg. 1 lines 85-90, rotation axis which extends through part 6 into and out of the page in fig 2, as seen in fig’s 1-5); 
a bladeset angle control (lever 34) associated with said clipper housing (fig’s 1-5); 
and a power transmission member 45 associated with said clipper housing (fig. 2), connected to said cam follower (fig. 2) and constructed and arranged so that user manipulation of said bladeset angle control causes linear movement of said power transmission member and associated angular movement of said bladeset through rotation of said cam follower (col. 2, lines 5-35).
Regarding Claim 2, in Fugitt the hair clipper said rotation axis is transverse to said longitudinal axis (fig’s. 1-5).
Regarding Claim 3, in Fugitt the device thereof further includes a drive system (9 and 15) including an offset cam (pinion 15, which is offset from the center of shaft 9, thus making it a cam) operationally connected to said cam follower (fig 5) for causing reciprocating movement of said moving blade relative to said stationary blade (pg. 1, lines 60-65).
Regarding Claim 4, in Fugitt the device thereof further includes said cam follower 7 is movable along said rotation axis (since the part 7 pivots about the pivot axis, and thus moves along the rotation axis inasmuch as the cam follower of the present invention moves along the rotation axis, by pivoting about that axis in the present disclosure) relative to said clipper housing in conjunction with said reciprocating movement of said moving blade (since the blade is reciprocated via the part 15 during the pivoting of the cutting head via the part 7).
Regarding Claim 5, in Fugitt the device thereof further includes said bladeset angle control 34 being associated with an upper portion of said clipper housing (fig 5), and is movable along said longitudinal axis as well as transverse to said axis (pg. 2, lines 5-10).
Regarding Claim 6, in Fugitt the power transmission member 45 is connected at a free end to said bladeset (fig 5), and is slidably mounted to said clipper housing for movement along said longitudinal axis (pg. 2 lines 5-15).
Regarding Claim 8, in Fugitt the power transmission member 45 has a plurality of indexed positions disposed along said longitudinal axis (e.g. portions pointed to in annotated fig 5 below, since an index is defined as “an indicator, sign, or measure of something” [see Oxford Languages dictionary] and the widened portions below may be considered indicators).

    PNG
    media_image1.png
    401
    690
    media_image1.png
    Greyscale

Regarding Claim 12, in Fugitt, movement of said power transmission member 45 is reciprocal relative to said clipper housing (page 2, lines 5-25).
Regarding Claim 13, in Fugitt, said power transmission member is an elongate, generally planar strap (since a strap is defined by Merriam Webster’s dictionary as “a band, plate, or loop of metal for binding objects together or for clamping an object in position”, and the part 45 meets this definition).
Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Fugitt as discussed above, and Beutel (USPN 6502312), and Carlucci (USPGPUB 2008/0295340) which teach various aspects of a clipper set or shaving device with a  pivotable shaving head and which include cam actuators for activating the angular rotation of the head of the devices and which include actuators which are activated in a direction of a long axis of a housing of he device, but each of these lack a power transmission member has elongate slots that define a travel distance of said bladeset from a first position to a second position (of claim 7), or indexed positions on a power transmission element which are defined by engagement of said power transmission member to said clipper housing using a plurality of linearly spaced lugs and openings (of claim 9) or a bladeset angle control being movable along a longitudinal axis of the housing as well as transverse to said axis and being connected to said power transmission member for common (linear) movement (therewith), so that linear movement of said bladeset angle control causes movement of said power transmission member, and movement of said bladeset angle control transverse to said clipper housing causes disengagement of said openings from said lugs, unlocking the selected angular position of said bladeset (of Claim 14, as best understood).  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 7, 9, and 14 (in combination with the features of the claims from which the dependent claims depend).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 0567583, 20210060804, 20200055205, 20120297630, 4249307, 3992778, 20200215707, 20030005585, 5325589, 3280456, 2025137, 5970616,20080295340, and 6502312, each disclose clipper devices with pivoting shaving heads and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724	

/EVAN H MACFARLANE/Examiner, Art Unit 3724